[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff brings her complaint alleging she has an unpaid note. On August 14, 1997, the plaintiff borrowed money, Five Thousand Dollars, which she gave to the defendant. The defendant promised to pay according to the note. The defendant paid the sum of $836.30, but failed to pay anything further. The case ofGrigerik v. Sharpe, 247 Conn. 298, 311-317 is inapplicable.
The defendant is indebted to the plaintiff for the balance of the sum of $4, 163.70.
Judgment for the plaintiff.
Robert P. Burns Judge Trial Referee